[Cite as State v. Lanier, 2022-Ohio-1697.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                     OTTAWA COUNTY

State of Ohio                                           Court of Appeals No. OT-21-029

        Appellee                                        Trial Court No. 2021CR004

v.

Jareel Lanier                                           DECISION AND JUDGMENT

        Appellant                                       Decided: May 20, 2022

                                                  *****

        James J. VanEerten, Ottawa Count Prosecuting Attorney, and
        Blake W. Skilliter, Assistant Prosecuting Attorney, for appellee.

        Brett A. Klimkowsky, for appellant.

                                                  *****

        ZMUDA, J.

                                             I.   Introduction

        {¶ 1} Appellant, Jareel Lanier, appeals the judgment of the Ottawa County Court

of Common Pleas, sentencing him to 17 months in prison after he pled guilty to

aggravated trafficking in methamphetamine and trafficking in cocaine. Finding no error

in the proceedings below, we affirm.
                        A.     Facts and Procedural Background

       {¶ 2} On January 7, 2021, appellant was indicted on one count of aggravated

trafficking in methamphetamine in violation of R.C. 2925.03(A)(1) and (C)(1)(a), a

felony of the fourth degree, and two counts of trafficking in cocaine in violation of R.C.

2925.03(A)(1) and (C)(4)(a), felonies of the fifth degree. Appellant appeared before the

trial court for arraignment on February 12, 2021, and entered a plea of not guilty to the

aforementioned charges. Counsel was appointed and the matter proceeded through

pretrial discovery and plea negotiations with the state.

       {¶ 3} Three months later, on May 27, 2021, appellant came before the trial court

for a plea change hearing. At the plea hearing, the parties informed the court that they

had reached a plea agreement wherein appellant agree to plea guilty to one count of

trafficking in cocaine and the sole count of aggravated trafficking in methamphetamine in

exchange for the state’s dismissal of the remaining count of trafficking in cocaine. The

state also agreed to recommended a sentence of community control “so long as there [are]

no bond violations.”

       {¶ 4} After a Crim.R. 11 colloquy, the trial court asked appellant to articulate the

factual predicate for the guilty, and appellant admitted to selling methamphetamine and

cocaine on September 13, 2019, the date alleged in the indictment. The trial court then

accepted appellant’s guilty plea and scheduled a sentencing hearing following the

preparation of a presentence investigation report.




       2.
       {¶ 5} Prior to appellant’s sentencing hearing, on July 7, 2021, the state filed a

“complaint of bond violation” and “motion for bench warrant,” in which appellant’s

probation officer alleged that appellant failed to appear for random drug testing on three

occasions, one of which occurred after the change of plea hearing. That same day, the

trial court issued an entry granting the state’s request, issuing a bench warrant for

appellant’s arrest, and ordering appellant to show cause as to why his bond should not be

revoked. Appellant appeared before the trial court two days later and admitted to the

bond violation. The trial court then continued appellant’s bond and set the matter for

sentencing on September 10, 2021.

       {¶ 6} On August 17, 2021, the state filed another “complaint of bond violation”

and “motion for bench warrant,” alleging that appellant failed to appear for random drug

testing on August 12, 2021, and August 16, 2021. Further, the state informed the trial

court that appellant’s previous two urine samples “came back as positive dilute” in

violation of the standard conditions of appellant’s drug testing. Additionally, the state

alleged that appellant was no longer residing at the address provided on his bond. The

trial court again issued a bench warrant for appellant’s arrest and ordered appellant to

show cause as to why his bond should not be revoked.

       {¶ 7} While the bench warrant was pending, appellant’s sentencing hearing was

held on September 10, 2021. At the outset of the hearing, the state brought the court’s

attention to the fact that appellant violated bond while awaiting sentencing. Nonetheless,




       3.
the state retained its recommendation of community control. In response, appellant

acknowledged the bond violations but asked the trial court to impose community control

in lieu of prison.

       {¶ 8} Upon consideration of the presentencing investigation report and in light of

appellant’s bond violations, the trial court determined that appellant was not amenable to

community control under R.C. 2929.13. The court expressly found that appellant

violated bond during the pendency of the case and had committed a prior felony within

two years of sentencing. Consequently, the court ordered appellant to serve 17 months

for the aggravated trafficking charge and 12 months for the trafficking charge, to be

served concurrently. In sentencing appellant, the trial court indicated that it considered

the principle and purposes of sentencing under R.C. 2929.11 and balanced the

seriousness and recidivism factors outlined in R.C. 2929.12.

       {¶ 9} Thereafter, on October 12, 2021, appellant filed his notice of appeal.

                               B.     Assignments of Error

       {¶ 10} On appeal, appellant assigns the following error for our review:

               1. The Trial Court’s sentence of Jareel A. Lanier (“Appellant”) is

       excessive and contrary to Ohio law.

                                      II.    Analysis

       {¶ 11} In his sole assignment of error, appellant argues that his sentence is

contrary to law.




       4.
       {¶ 12} Our review of felony sentences is governed by R.C. 2953.08(G)(2). Under

R.C. 2953.08(G)(2), an appellate court may increase, reduce, modify, or vacate and

remand a sentence only if the record demonstrates, clearly and convincingly, either of the

following:

       (a) That the record does not support the sentencing court’s findings under

       division (B) or (D) of section 2929.13, division (B)(2)(e) or (C)(4) of

       section 2929.14, or division (I) of section 2929.20 of the Revised Code,

       whichever, if any, is relevant; or

       (b) That the sentence is otherwise contrary to law.

       {¶ 13} Under R.C. 2929.11(A), the purposes of felony sentencing are “to protect

the public from future crime by the offender and others, to punish the offender, and to

promote the effective rehabilitation of the offender using the minimum sanctions that the

court determines accomplish those purposes without imposing an unnecessary burden on

state or local government resources.” To achieve these purposes, the sentencing court

must consider “the need for incapacitating the offender, deterring the offender and others

from future crime, rehabilitating the offender, and making restitution to the victim of the

offense, the public, or both.” R.C. 2929.11(A). The sentence imposed shall be

reasonably calculated to achieve the overriding purposes, “commensurate with and not

demeaning to the seriousness of the offender’s conduct and its impact upon the victim,




       5.
and consistent with sentences imposed for similar crimes committed by similar

offenders.” R.C. 2929.11(B).

         {¶ 14} At the outset, we note that the record demonstrates the trial court engaged

in the appropriate analysis when it imposed appellant’s prison sentences. In particular,

the trial court examined the principles and purposes of sentencing under R.C. 2929.11

and weighed the seriousness and recidivism factors under R.C. 2929.12.1

         {¶ 15} We have previously stated that a sentence is not clearly and convincingly

contrary to law where the trial court has considered the purposes and principles of

sentencing under R.C. 2929.11 and the seriousness and recidivism factors under R.C.

2929.12, properly applied postrelease control, and imposed a sentence within the

statutory range. State v. Tammerine, 6th Dist. Lucas No. L-13-1081, 2014-Ohio-425, ¶

15-16.

         {¶ 16} The trial court’s sentence in this case falls within the applicable statutory

ranges for felonies of the fourth and fifth degree under R.C. 2929.14(A)(4) and (5).

Moreover, appellant does not challenge the trial court’s technical compliance with R.C.

2929.11. Despite his acknowledgement that the trial court considered the principles and




1
  The trial court also considered the applicability of the presumption in favor of
community control under R.C. 2929.13, but found that the presumption did not apply in
this case. Appellant does not challenge that finding.



         6.
purposes of sentencing, appellant questions the trial court’s determinations flowing from

its consideration of R.C. 2929.11.

       {¶ 17} In his brief, appellant contends that his 17-month prison sentence was

contrary to law because “the record does not support the sentence * * * insofar as the

Trial Court did not impose the minimum sentence which would effectively rehabilitate

Appellant.” In advancing his argument under R.C. 2929.11, appellant maintains that he

is currently working a full-time job and is thus “trying to become a law contributing

member of society.” Further, appellant notes that the state recommended community

control in lieu of prison notwithstanding his bond violations. According to appellant, he

failed to appear for his drug screenings, which gave rise to the bond violations, only

because he contracted Covid-19. Thus, appellant reasons that it was improper for the trial

court to impose a prison sentence based upon his bond violations.

       {¶ 18} In essence, appellant’s argument boils down to a disagreement with the

trial court’s determination that a prison sentence is consistent with the principles and

purposes of sentencing, only one of which is rehabilitation. Appellant contends that the

record does not support such a determination. However, this argument is unavailing

because “neither R.C. 2953.08(G)(2)(a) or (b) permits us to vacate or modify appellant’s

sentence if we find the record does not support the trial court’s imposition of a prison

term following its consideration of R.C. 2929.11 and 2929.12.” State v. Orzechowski, 6th

Dist. Wood No. WD-20-029, 2021-Ohio-985, ¶ 13.




       7.
       {¶ 19} In Orzechowski, we recognized that the Ohio Supreme Court’s holding in

State v. Jones, 163 Ohio St.3d 242, 2020-Ohio-6729, 169 N.E.3d 649, precludes our

review of felony sentences based solely on the contention that the trial court improperly

considered the factors identified in R.C. 2929.11 and 2929.12. Id. “In light of Jones,

assigning error to the trial court’s imposition of sentence as contrary to law based solely

on its consideration of R.C. 2929.11 and 2929.12 is no longer grounds for this court to

find reversible error.” Id.

       {¶ 20} Appellant’s argument herein is based entirely upon the trial court’s

consideration of R.C. 2929.11. Consistent with Jones and cases like Orzechowski that

follow Jones, we find appellant’s sole assignment of error not well-taken.

                                    III.   Conclusion

       {¶ 21} In light of the foregoing, the judgment of the Ottawa County Court of

Common Pleas is affirmed. The costs of this appeal are assessed to appellant under

App.R. 24.

                                                                        Judgment affirmed.




       8.
                                                                             State of Ohio
                                                                           v. Jareel Lanier
                                                                                OT-21-029




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       ____________________________
                                                       JUDGE
Christine E. Mayle, J.
                                               ____________________________
Gene A. Zmuda, J.                                      JUDGE
CONCUR.
                                               ____________________________
                                                       JUDGE




       This decision is subject to further editing by the Supreme Court of
  Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
       version are advised to visit the Ohio Supreme Court’s web site at:
                http://www.supremecourt.ohio.gov/ROD/docs/.




       9.